Citation Nr: 1201707	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for renal insufficiency status post left nephrectomy due to kidney cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1966, including service in the Republic of Vietnam from October 1965 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was previously before the Board in March 2010, at which time the case was remanded for further development.  Subsequently, in the Board obtained separate medical opinions from the Veterans Health Administration (VHA):  an August 2011 VHA from an endocrinologist; and a September 2011 VHA from a urologist.  

Subsequent to the issuance of the August 2010 Supplemental Statement of the Case, the Veteran's representative submitted additional private treatment records and has waived initial RO consideration of this new evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2011).  


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not show that the Veteran currently has diagnosed diabetes mellitus, type II.

2.  The Veteran served in Vietnam during the Vietnam era and, therefore, it is presumed that he was exposed to Agent Orange or other herbicides while there; renal insufficiency, end stage renal disease, and kidney cancer are not on the list of diseases presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

3.  The evidence of record does not show that the Veteran's renal cell carcinoma of the left kidney or end stage renal disease are etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, to include as due to herbicide exposure, was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  Renal insufficiency status post left nephrectomy due to kidney cancer, to include as due to herbicide exposure, was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in March 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Before the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the March 2007 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met. 

The duty to assist also has been fulfilled as private medical records relevant to these matters have been requested and obtained and the Veteran underwent VA examinations of the claimed disorders.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Also, specific diseases, to include Type II diabetes mellitus or adult-onset diabetes, have been found to be associated with exposure to certain herbicide agents used in the Republic of Vietnam.  38 C.F.R. § 3.309(e).  As such, if a Veteran is found to have been exposed to tactical herbicides during his military service, such as the chemical defoliant commonly known as "Agent Orange," service connection of a disease associated with that exposure is warranted on a presumptive basis even though there is no record of any such disease in service.  Id.; see also 38 C.F.R. § 3.307(a)(6).  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including diabetes mellitus and nephritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Diabetes Mellitus

The Veteran claims his diabetes mellitus, type II, is related to his military service.  In his written submissions and Board hearing testimony, the Veteran essentially claims that he was exposed to herbicides, such as Agent Orange, from October 1965 to July 1966 while serving in the Republic of Vietnam.  The Veteran's DD214 lists the Veteran's last duty assignment as in Vietnam, and the National Personnel Records Center (NPRC) reported that the Veteran served in Vietnam from October 13, 1965 to July 15, 1966.  In his August 2008 VA Form 9, Substantive Appeal, the Veteran noted that he has been given conflicting information about his diabetes, though he suffers from classic symptoms, and that whatever form of diabetes he has is due to his service in Vietnam.  

Service treatment records show no complaints of, or treatment for, diabetes while in service.  The Veteran's July 1966 discharge examination showed no abnormalities of the endocrine system.  

Post-service, private medical evidence in the claims file suggested that the Veteran might have diabetes.  For example, private medical records devoted to treatment of issues other than diabetes and dated in March 1994, February 2007, March 2007, April 2007, June 2007, July 2007, and September 2007 revealed the Veteran had a past or present medical history of diabetes.  On the other hand, private medical records devoted to the treatment of issues other than diabetes and dated in March 1987, October 2005, November 2005, January 2007, and January 2008 suggested that the Veteran had no history or diagnosis of diabetes.

The Board's review of the medical evidence in the claims file also found that blood tests dated in January 2000 and tests on three different dates in March 2000 all showed abnormal glucose levels.  However, blood tests dated in March 1987, two dates in January 2007, February 2007, March 2007, April 2007, June 2007, August 2007, January 2008, and February 2008, all showed normal glucose levels.  In addition, some of the normal tests indicated that the Veteran's glucose level was measured at the higher end of the normal range of reference.  

The Veteran underwent a VA examination in June 2007.  The Veteran told the examiner that he was told by his doctor 20 years before that he was a borderline diabetic.  The VA examiner reported there was no evidence of diabetes.  The examiner also noted there were no chronic skin lesions related to diabetes, but did not explain why the delayed healing of recurrent superficial ulcers on the legs over the past several years, noted during this VA examination, was not evidence of what the Veteran described as diabetes.  

Correspondence from Dr. A.R.A. in June 2007 indicated that the Veteran had a past history of diabetes mellitus, but Dr. A.R.A. treated the Veteran for his kidney disorder and not for his claimed diabetes.  

During his September 2009 Board hearing, the Veteran testified that he was diagnosed with diabetes three years before by Dr. A.R.A. at Providence Hospital and that he was on severe diet restrictions.  (See transcript at p. 3).  

October 2009 correspondence from Dr. S.M.R., who was treating the Veteran for hemodialysis, also noted that the Veteran was a low-level diabetic, but did not explain whether a low-level diabetic was also assigned a diagnosis of diabetes mellitus, type II.  

The Veteran underwent a VA examination in April 2010.  The VA examiner determined after testing that the Veteran did not have a current diabetic disability, but failed to discuss lay and medical evidence in the claims file that had suggested a current diabetic disability.  The Board had requested that the April 2010 VA examiner acknowledge the Veteran's lay statements of his history of diabetes as well as the medical evidence of record, but the VA examiner relied on a laboratory test and did not discuss the conflicting evidence for and against diabetes.  

Two months later a VA optometrist noted in the report of a VA eye examination that the Veteran had a diagnosis of diabetes but no retinopathy.  

In April 2011 the Board received additional private treatment records from Royal Oak Hospital in Michigan dated from January 2010 to September 2010.  (They were associated with the claims file only after the April 2010 VA examiner had reviewed the claims file.)  The Veteran had been treated or hospitalized for conditions other than diabetes.  However, these records also noted a past medical history of diabetes.  In addition, a January 2010 record noted that his diabetes was currently diet-controlled and a February 2010 record noted that the Veteran could "continue with sliding scale insulin."  According to the Board's review of the claims file, this is the only mention in the record that the Veteran might take insulin in addition to treating his claimed diabetes by diet.  

In August 2011, the Board obtained a VHA opinion from an VA endocrinologist, which reviewed the case and provided opinions on whether the Veteran had a diagnosis of diabetes mellitus, type II; and, if so, whether it caused or aggravated his renal insufficiency.  This VHA opinion was prepared by, S.G.K., M.D., M.H.A., a VA physician in the Division of Diabetes, Endocrinology and Metabolism at a VA Medical Center, submitted a six-page typewritten report after reviewing the claims file.  In it, Dr. S.G.K. stated that it was his opinion that, as of June 2010, the Veteran did not have diabetes mellitus, type II.  His report set forth the current definition of diabetes by the American Diabetes Association that included four alternative criteria.  The VA physician reported that his detailed review of the medical records found in the claims file showed that the Veteran did not meet any of the defined criteria for diabetes, though as of June 2010 he could be considered prediabetic.  

Dr. S.G.K. noted that the Veteran had never been on any oral medications or insulin for diabetes in the hospital or in the outpatient setting.  In addition, none of the hospitalization records mentioned any issue with glucose control or any management of diabetes.  There was also no indication from any medical record that the Veteran had ever been seen by an endocrinologist for any issue related to glycemic control.  Dr. S.G.K. also noted there was no reference to a diabetic diet in any hospital records, though medical records had noted a regular diet, 2 gm. sodium diet, and a renal diet.  He also noted that a February 2010 Royal Oak Hospital discharge summary did not list insulin or any oral hypoglycemic agents in the discharge medication though an earlier record had noted that the Veteran could continue with insulin.

Dr. S.G.K. also opined that, given the Veteran's history and biochemical profile, any ulcers of the lower extremities could not be attributed to diabetes.  Further, he noted that the Veteran's last HbA1C value in June 2010 was 5.8 percent, which is within the prediabetic range.  As the Veteran had been on hemodialysis for renal failure since 2007, and the onset of prediabetes was in 2010, even if the Veteran later developed diabetes mellitus, his renal insufficiency and subsequent renal failure would have preceded the onset of both prediabetes and diabetes by several years.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for his claim of diabetes mellitus, type II, to include as due to herbicide exposure.  Since the Veteran served in Vietnam from October 1965 to July 1966 he is presumed exposed to herbicides in service.  After examining the record, however, the Board finds that it does not contain any record from any VA or private medical provider showing an initial diagnosis of diabetes mellitus, type II.  

Although the Veteran underwent a VA examination to assess his reported diabetes mellitus in June 2007, this VA examiner reported there was no evidence of diabetes.  The August 2011 VA endocrinologist, after reviewing the claims file, also found no competent, persuasive current diagnosis of diabetes mellitus, although he conceded that as of June 2010 the Veteran could be considered prediabetic based on laboratory values.  

The Board acknowledges that the Veteran asserts that he has a history of diabetes.  The Veteran is competent to describe symptoms he experiences, such as pain, thirst, and weakness.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, absent any competent evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for diabetes mellitus, type II, is denied.  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Kidney Cancer

The Veteran also seeks service connection for renal insufficiency status post left nephrectomy due to kidney cancer, to include as due to exposure to herbicides.  He essentially claims that he was exposed to herbicides, such as Agent Orange, while serving in the Republic of Vietnam, and that this caused his kidney cancer (left kidney) and subsequent renal insufficiency and end stage renal disease (right kidney).  

Service treatment records show no complaints of, or treatment for, kidney problems while in service.  The Veteran's July 1966 discharge examination showed no abnormalities of the endocrine system.  

Private medical records revealed that the Veteran had left kidney cancer in October 2005 and underwent a left nephrectomy in November 2005.  After developing right renal failure, he had hemodialysis starting in 2007.  

The Veteran underwent a VA examination in June 2007.  The VA examiner diagnosed renal insufficiency, status post left nephrectomy for kidney cancer in 2005, but did not submit a medical opinion on whether any current kidney disability was related to the Veteran's period of service, including from exposure to herbicides.

Correspondence from Dr. A.R.A. in June 2007 indicated that the Veteran had chronic kidney disease stage 5, secondary to hypertension and a solitary kidney.  

October 2009 correspondence from Dr. S.M.R., who was treating the Veteran for hemodialysis, noted that from a nephrologic standpoint, Agent Orange could cause or be implicated in chronic kidney disease and that, at this point, he could not say that Agent Orange did not play a role in the Veteran's kidney disease.  Dr. S.M.R. also wrote that it was difficult to tell whether the Veteran's hypertension arose from his kidney disease or was the cause of his kidney disease.

The Veteran underwent a VA examination in April 2010.  The VA examiner diagnosed renal cell carcinoma of the left kidney status post surgical removal without recurrence.  The examiner opined that the Veteran's kidney disability was not a presumptive condition of Agent Orange exposure "as per this exam," and that the Veteran's renal failure was likely secondary to chronic hypertension.  He failed to specifically consider and comment on the opinion of Dr. S.M.R. that Agent Orange might have played a role in this Veteran's kidney disease and failed to explain what in his examination showed that a kidney disability in this case was not related to herbicide exposure.  While the April 2010 VA examiner opined that renal failure was likely secondary to non-service-connected chronic hypertension, the examiner did not provide a rationale for this opinion.  In any case, the VA examiner never provided definite opinions, positive or negative, as to whether this Veteran's renal cell carcinoma of the left kidney or his subsequent end stage renal disease were at least as likely as not related to service, including exposures to herbicides.  

In September 2011, the Board obtained a VHA opinion from a VA urologist, who reviewed the case and provided opinions on whether any diagnosed renal cell carcinoma of the left kidney and any diagnosed end stage renal failure are etiologically related to the Veteran's period of active service, to include as due to herbicide exposure.  The opinion was prepared by M.R.C., M.D., M.P.H., a VA staff surgeon and urologist, submitted a two-page typewritten report after reviewing the claims file.  In it, Dr. M.R.C. stated that the conclusion cannot be drawn that the Veteran's renal cell carcinoma of the left kidney was at least as likely as not caused by military service, including exposure to herbicides.  He said a National Institute of Medicine study concluded in 2008 that there is inadequate or insufficient evidence to determine whether there is an association between exposure and renal cancer.  He noted that this paucity of evidence was also recognized by the American Cancer Society.  

As to any nexus between end stage renal failure and service, Dr. M.R.C. stated that there was some limited evidence connecting exposure to Agent Orange and other dioxin-containing herbicides with diabetes mellitus and with hypertension.  He noted that the medical records were inconsistent regarding any confirmation of the Veteran's claimed diabetes, that his blood sugar levels appeared normal, and that if the Veteran had diabetes it would only have been a minor factor, if any, in the Veteran's renal failure.  Dr. M.R.C. observed that the Veteran's nephrologist attributed renal insufficiency to hypertension and the nephrectomy.  

Dr. M.R.C. opined that the greatest contribution to the Veteran's end stage renal disease was the nephrectomy for renal cell carcinoma.  He noted that the other kidney failed primarily as a result of hypertension with diabetes playing only a minor role, if any.  Further, given the limited evidence connecting hypertension with Agent Orange, the Veteran's other multiple medical problems, and the high prevalence of hypertension in the general population, Dr. M.R.C. believed that the conclusion could not be drawn that the Veteran's end stage renal disease was as likely as not caused by military service, including exposure to herbicides.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for his claim of entitlement to service connection for renal insufficiency status post left nephrectomy due to kidney cancer, to include as due to herbicide exposure.  The Veteran contends that presumptive service connection for his kidney cancer is warranted due to exposure to herbicides during his service in Vietnam.  Despite the Veteran's presumed exposure to an herbicide agent because of his service in Vietnam, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a)(6) is not applicable for this claim as service connection due to herbicide exposure is only warranted for a specific list of diseases under 38 C.F.R. § 3.309(e) and renal cancer or end stage renal disease are not among those diseases.  In addition, VA recently has also specifically determined that renal cancer is not associated with exposure to herbicide agent for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540-32,553 (June 8, 2010); 72 Fed. Reg. 32,395-32,399 (June 12, 2007).  

However, in addition to the presumptive regulations, a veteran may still establish service connection based on exposure to herbicides with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (same).

The evidence does not show, nor does the Veteran contend, that he experienced the onset of renal cell carcinoma or end stage renal disease during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to his kidneys.  

Furthermore, the clinical evidence of record reflects a diagnosis of renal insufficiency, status post left nephrectomy for kidney cancer in 2005.  There is no evidence that the Veteran was diagnosed with a kidney disorder before October 2005, or more than 39 years after his separation from military service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the Veteran has not provided any persuasive medical evidence to support his assertion that the Veteran's period of military service (including exposure to herbicides) was the etiological cause of his kidney disease.  In fact, Dr. A.R.A., in his June 2007 correspondence, and the April 2010 VA examiner, opined that the Veteran's kidney disorders were likely secondary to his nonservice-connected hypertension.  The September 2011 VA urologist's medical review and opinion indicated that the greatest contributor to the Veteran's end stage renal disease was his nephrectomy for renal cell carcinoma.  The only contrary opinion found in the record is from Dr. S.M.R. in October 2009.  However, Dr. S.M.R. stated that from a nephrologic standpoint, Agent Orange could cause or be implicated in chronic kidney disease.  He did not state that herbicide exposure definitely played a role in the Veteran's kidney disease and conceded that he could not tell whether hypertension arose from the kidney disease or was the cause of the kidney disease.  His opinion is of little probative value, in spite of the fact he was treating the Veteran for hemodialysis, because it is conjectural in nature.  Use of words such as "would have" or "could have" make a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  

Therefore, direct service connection fails in this case because there is no competent or credible medical evidence of record that links a current diagnosis of renal cell carcinoma and end stage renal disease to active military service.  Hickson, 12 Vet. App. at 253.  In addition, presumptive service connection fails because there is no medical evidence of record to show a diagnosis of nephritis within one year of the Veteran's separation from active service in July 1966.  38 C.F.R. §§ 3.307, 3.309.  

In reviewing the Veteran's claim the Board has reviewed his written statements and Board testimony.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  However, his assumptions or beliefs attributing his claimed disorders on appeal to possible exposure to Agent Orange in Vietnam, as well as his evidence about when he was diagnosed with diabetes, is not competent or credible, as these contentions are not borne out by the medical evidence.  The Board also notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disorders can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for renal insufficiency status post left nephrectomy due to kidney cancer, to include as due to herbicide exposure.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Service connection for renal insufficiency status post left nephrectomy due to kidney cancer, to include as due to herbicide exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


